 1   RAMZY P. LADAH
     Nevada Bar No. 11405
 2   LADAH LAW FIRM
     517 S. Third Street
 3   Las Vegas, NV 89101
     litigation@ladahlaw.com
 4   T: 702.252.0055
     F: 702.248.0055
 5   Attorneys for Plaintiff Yoko Hinton

 6                              UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8    YOKO HINTON
                                                       Case No.: 2:19-CV-00733
 9                          Plaintiff,

10           vs.
                                                       STIPULATION TO EXTEND
11                                                     DISCOVERY DEADLINES
      PRICE ZONE dba J & S INTERNATIONAL,              (FIRST REQUEST)
12    ALPHA, GAS ONE and/or GAS
      ONE/ALPHA, a Foreign Corporation; ROE
13    “ALPHA” MANUFACTURER, an entity of
      unknown origin; ROE MANUFACTURERS
14    and/or DISTRIBUTORS; DOES I through
      XXX, inclusive and ROE BUSINESS
15    ENTITIES I through XXX, inclusive,

16                          Defendants.

17

18          Pursuant to LR 26-3 and the scheduling order (Doc. 8) in this matter, Defendant PRICE
19   ZONE d/b/a J & S INTERNATIONAL (“PRICE ZONE” or “Defendant”), incorrectly named in
20   the caption as PRICE ZONE dba J&S INTERNATIONAL, ALPHA, GAS ONE and/or GAS
21   ONE/ALPHA, by and through its attorneys, LEWIS BRISBOIS BISGAARD & SMITH LLP,
22   and Plaintiff, YOKO HINTON (“Plaintiff”) by and through her attorneys of record, of the law
23   firm LADAH LAW FIRM (Collectively, “the Parties”) hereby respectfully submit their
24   Stipulation and Order to Extend Time for Discovery (First Request) pursuant Rules 6(b) and
25   26(f) of the Federal Rules of Civil Procedure and Local Rules 6-1 and 26-4.
26   ///
27   ///
28
     4833-6765-2269.1
 1            This is the Parties’ First Request for an Extension of Time, and the same is not brought

 2   for purposes of delay, but rather for the sole purpose of allowing the parties to diligently and

 3   adequately prepare their respective cases for either settlement discussions or trial.

 4            This stipulation is brought in compliance with LR 26-4 as it is filed more than 21 days

 5   before the expiration of Plaintiff’s Initial Expert Disclosure deadline. Due to certain complexities
 6
     in this case the parties jointly request at 60-day extension of the deadline for initial expert
 7
     disclosures, rebuttal expert disclosures, and deadline to file motion(s) to add parties or amend
 8
     pleading.
 9
              REASONS WHY THE DISCOVERY REMAINING WAS NOT COMPLETED
10

11   WITHIN THE DEADLINES CONTAINED IN THE DISCOVERY SCHEDULING ORDER

12            The extension is sought for the following reasons:
13            The Parties are in the process of working together to determine whether the allegedly-
14
     defective product at issue is indeed one which was allegedly distributed by Defendant PRICE
15
     ZONE. Although Plaintiff brought this action against PRICE ZONE in good faith and based on
16
     credible information regarding the manufacturer’s identity, additional information since unveiled
17

18   now raises questions as to the accuracy of this original indication. Accordingly, rather than exhaust

19   potentially needless time and resources on further discovery (particularly that relating to damages),

20   the parties hereby request a brief extension of the current discovery deadlines so that the parties can
21   complete their investigation of the product’s identity before proceeding with additional discovery.
22
              To date, the parties have exchanged Rule 26.1(a)(1) disclosures, and supplemented as
23
     needed. The Defendant has also propounded and Plaintiff responded to written discovery requests.
24
     Currently, Plaintiff’s deposition is scheduled to be completed on December 18, 2019.
25

26            IT IS HEREBY STIPULATED AND AGREED to by the Parties that the discovery

27   deadlines in this matter be continued for a period of 60 days to allow the parties additional time to

28   complete discovery, and retain and disclose experts.
     4833-6765-2269.1                                  2
 1            STATEMENT SPECIFYING THE DISCOVERY THAT HAS BEEN COMPLETED.

 2            1.        The parties participated in the Fed.R.Civ.P 26(f) conference;
 3
              2.        All parties have made their disclosures pursuant to Fed.R. Civ. P. 26.1(a)(1);
 4
              3.        Defendant propounded written discovery on Plaintiff.
 5
              4.        Plaintiff responded to Defendant’s written discovery.
 6
              SPECIFIC DESCRIPTON OF DISCOVERY THAT REMAINS TO BE DONE
 7

 8             1. Continued investigation into product identification.

 9             2. The Plaintiff’s deposition is set to take place on December 18, 2019.

10             3. Plaintiff needs to propound written discovery.

11             4. Designation of expert witnesses;
12             5. Designation of rebuttal expert witnesses;
13
               6. An Independent Medical Examination of Plaintiff;
14
               7. Fact and witness depositions will be taken including the following:
15
                    A. Plaintiff (currently set for December 18, 2019);
16
                    B. Plaintiff’s treating physicians;
17
                    C. Defendant’s FRCP 30(b)(6) witnesses;
18
                    D. Fact witnesses; and
19
                    E. Expert witnesses
20
               8. Additional follow up written discovery.
21
              The Parties are diligently moving forward with discovery. Regardless, issues with
22

23   product identification necessitate an extension of discovery deadlines.

24            The Parties continue to diligently move forward with discovery. The Parties have

25   completed many discovery events as enumerated above. Regardless, issues with product
26   identification compels the parties to request an extension of discovery deadlines and now request
27
     this Honorable Court grant their joint request to move the deadline for discovery back. The
28
     4833-6765-2269.1                                     3
 1   Parties propose additional Interim Status Reports be set to keep the Court apprised of Discovery

 2   progress as detailed herein.
 3
              The current deadline for Plaintiff’s Initial Disclosure of Experts is discovery is Friday,
 4
     December 27, 2019. Accordingly, this request is being brought more than 21 days prior to that
 5
     date. Here, good cause exists because the parties have been diligent in conducting discovery,
 6
     however, additional time is needed to complete product investigation essential to this matter and
 7
     other related discovery. The parties are in the process of working together to resolve the product
 8
     individual issues. Thus, rather than expend additional fees, costs, expert costs, and related
 9
     litigation expenses, the Parties will soon be submitting their first request for an extension of
10
     discovery deadlines to give the Parties additional time to address ongoing product identification
11
     investigation issues.
12
              PROPOSED SCHEDULE FOR COMPLETING REMAINING DISCOVERY
13
              As a result of the above, it is requested that the discovery deadlines be continued 60 days
14
     from their present deadlines as follows along with the addition of multiple additional joint interim
15
     status reports to keep the Court Apprised of Discovery Process:
16

17       I. PROPOSED SCHEDULE FOR COMPLETING REMAINING DISCOVERY

18                                                         Current Date          Proposed Date

19    1st Joint Interim Status Reports                    11/14/19              no change

20    2nd Joint Interim Status Report                     new                   01/13/20

21    3rd Joint Interim Status Report                     02/14/20              02/14/20 (no change)

22    Amend Pleadings/Add Parties                         12/27/2019            2/25/2020

23    Plaintiff’s Initial Expert Disclosure               12/27/2019            2/25/2020

24    4th Joint Interim Status Report                     new                   03/03/2020

25    Defendant’s Initial Expert Disclosure               1/27/2020             3/27/2020

26    Rebuttal Expert Disclosure                          2/27/2020             4/27/2020

27    4th Joint Interim Status Report                     new                   05/08/2019

28    Discovery Cut-off                                   04/29/2020            06/29/2020
     4833-6765-2269.1                                 4
 1    Dispositive Motions                                 05/28/2020          06/29/2020

 2    Joint Pretrial Order                                06/26/2020          08/25/2020

 3            Extensions or Modifications of the Discovery Plan and Scheduling Order:             Any

 4   stipulation or motion must be made no later than 21 days before the subject deadline. Requests to
 5
     extend discovery deadlines must comply fully with LR 26.-4.
 6
     CONCLUSION
 7
              Based on the foregoing the Parties respectfully request that this Honorable Court approve
 8
     this First Stipulation to Extend the Time for Discovery
 9

10            RESPECTFULLY SUBMITTED this 14th day of November, 2019.

11   DATED this14th day of November, 2019.               DATED this 14th day of November, 2019.
12
     LADAH LAW FIRM                                      LEWIS BRISBOIS BISGAARD & SMITH
13
                                                         LLP
14
     /s/ Ramzy P. Ladah, Esq.                            /s/ Steven Abbott, Esq.
15   ___________________________________                 ___________________________________
     RAMZY P. LADAH, ESQ.                                DARRELL D. DENNIS, ESQ.
16   Nevada Bar No. 11405                                Nevada Bar #6618
     JOSEPH C. CHU, ESQ.                                 STEVEN ABBOTT, ESQ.
17   Nevada Bar No. 11082                                Nevada Bar #10303
     517 S. Third Street                                 6385 S. Rainbow Blvd., Suite 600
18   Las Vegas, NV 89101                                 Las Vegas, NV 89118
                                                         Attorney for Defendant
19   Attorney for Plaintiff

20

21
              IT IS SO ORDERED:
22

23

24                                        _____________________________
                                          UNITED STATES MAGISTRATE JUDGE
25                                        DATED: November 15, 2019

26

27

28
     4833-6765-2269.1                                5
